ORDER

PER CURIAM.
Terrell D. Robinson (Appellant) appeals from a trial court judgment granting the State’s Motion for Order Nunc Pro Tunc to correct a clerical mistake in the typewritten Judgment and Sentence. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court had jurisdiction to grant and did not abuse its discretion in granting the State’s Motion for Order Nunc Pro Tunc. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).